United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.F., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Milwaukee, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-741
Issued: October 7, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 25, 2010 appellant filed a timely appeal from an October 30, 2009 merit
decision of the Office of Workers’ Compensation Programs denying her injury claim. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that she sustained an employment-related
right-hand condition.
FACTUAL HISTORY
On September 26, 2009 appellant, then a 46-year-old food service worker, filed a
traumatic-injury claim alleging that on August 11, 2009 she sustained tendinitis of the right hand
due to repetitive movement. She did not stop work.
By letter dated September 29, 2009, the Office requested that, within 30 days, appellant
provide a detailed description of the employment activities that she believed caused or

aggravated her condition. It further asked that she clarify whether her condition was the result of
activities performed on a single day or over multiple days. Additionally, the Office instructed
appellant to submit a detailed medical report from her attending physician addressing the cause
of any right-hand condition and its relationship to her federal employment.
In an August 13, 2009 report, Dr. Kristine D. Bruno, a Board-certified internist,
diagnosed employment-related right thumb tendinitis. She listed work restrictions. In a chart
note dated September 16, 2009, Dr. Robert Sean Churchill, a Board-certified orthopedic surgeon,
diagnosed right trigger thumb and recommended a surgical release. On October 5, 2009 he
found that appellant could resume her usual employment on October 12, 2009.
By decision dated October 30, 2009, the Office denied appellant’s claim after finding that
she had not established the occurrence of the claimed work event. It noted that she had not
submitted an explanation of how her injury occurred.
On appeal, appellant alleges that squeezing and serving food for five years in the course
of her federal employment caused a right-hand condition.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act; that the claim
was filed within the applicable time limitation of the Act; that an injury was sustained while in
the performance of duty as alleged; and that any disability and/or specific condition, for which
compensation is claimed are causally related to the employment injury. These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated
upon a traumatic injury or an occupational disease.2
ANALYSIS
On September 26, 2009 appellant filed a traumatic-injury claim alleging that on
August 11, 2009 she sustained right hand tendinitis due to repetitive movement. She did not
identify any particular work incident as causing her condition or describe the job duties that she
believed caused or aggravated her condition. On September 29, 2009 the Office requested that
she clarify whether she was claiming a traumatic injury or occupational disease.3 It further
instructed appellant to submit a statement describing in detail the occurrence of the alleged work
incident. In response, she provided medical evidence, but did not submit a factual statement
1

5 U.S.C. §§ 8101-8193.

2

A.D., 58 ECAB 149 (2006); Calvin E. King, 51 ECAB 394 (2000).

3

A traumatic injury is defined as a “condition of the body caused by a specific event or incident or series of
events or incidents, within a single workday or shift.” 20 C.F.R. § 10.5(ee). An occupational disease is defined as a
condition produced by the work environment over a period longer than a single workday or shift.” 20 C.F.R.
§ 10.5(q).

2

either specifying whether she claimed a traumatic injury or occupational disease or describing
the work factors to which she attributed her condition.
Appellant’s burden of proof includes the submission of a detailed description of the
employment factors or conditions that she believes caused or adversely affected the condition or
conditions for which compensation is claimed.4 Despite the fact that the Office advised her of
the type of factual and medical evidence needed to support her claim, she failed to provide any
evidence identifying the specific employment factors alleged to have caused or contributed to her
right-hand condition. The Board thus finds that appellant has not established that she sustained a
right-hand condition caused or aggravated by employment.5
On appeal, appellant attributed her condition to her employment duties of squeezing and
serving food with her right hand for five years. The Board, however, has no jurisdiction to
review evidence that was not before the Office at the time of its final decision.6
CONCLUSION
The Board finds that appellant has not established that she sustained an employmentrelated right-hand condition.

4

Penelope C. Owens, 54 ECAB 684 (2003).

5

As appellant has not factually established the work factors alleged to have caused her claimed injury, it is not
necessary to consider the medical evidence regarding causal relationship. See S.P., 59 ECAB ___ (Docket No. 071584, issued November 15, 2007); Bonnie Contreras, 57 ECAB 364 (2006).
6

20 C.F.R. § 501.2(c); Sandra D. Pruitt, 57 ECAB 126 (2005). The record contains additional evidence
submitted after the Office’s October 30, 2009 decision. Appellant can submit her factual statement and the
additional evidence to the Office and request reconsideration under 5 U.S.C. § 8128.

3

ORDER
IT IS HEREBY ORDERED THAT the October 30, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 7, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

